DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 7 and 20, the claims are directed to a bearing wheel configured to guide and support tubing during bending operations however the specification does not provide support for this claimed embodiment. Rather the specification only provides support for the embodiment of the bearing wheel being adjustable relative to the housing [see paragraph 0050-0052].

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 19, the claim states “the driver is wirelessly controllable via a mobile computing device”, it is unclear how a driver is able to be wirelessly controllable without any kind of controlling structure. It is noted that the specification sets forth that the driver is connected to a programmable controller which is wirelessly controllable via a mobile computing device. Clarification and/or correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6, 8-11, 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-11 and 13 of U.S. Patent No. 10,441,984. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the claims are to be found in the claims of the patent [see the table below for a comparison between the application claims and the patent claims]. The difference between the claims of the application and the claims of the patent lies in the fact that the patent claims include many more elements and is this much more specific. Thus the invention of the claims of the patent is in effect a species of the generic In re Goodman, 29 USPQ2d 2010 (fed. Cir. 1993)]. Since the claims of the application are anticipated by the claims of the patent, it is not patentably distinct from the claims of the application.
Claim 1 of the application is similar claimed subject matter to claim 1 of the patent. 
Claim 3 of the application is similar claimed subject matter to claim 2 of the patent. 
Claim 4 of the application is similar claimed subject matter to claim 3 of the patent. 
Claim 6 of the application is similar claimed subject matter to claim 1 of the patent. 
Claim 8 of the application is similar claimed subject matter to claim 5 of the patent. 
Claim 9 of the application is similar claimed subject matter to claim 6 of the patent. 
Claim 10 of the application is similar claimed subject matter to claim 8 of the patent. 
Claim 11 of the application is similar claimed subject matter to claim 11 of the patent. 
Claim 13 of the application is similar claimed subject matter to claim 9 of the patent. 
Claim 14 of the application is similar claimed subject matter to claim 10 of the patent. 
Claim 15 of the application is similar claimed subject matter to claim 13 of the patent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al (US 6,026,668). 
In reference to claim 15, Oda et al discloses a handheld, self-contained conduit bender comprising of a driver (1) configured to drive a driven shaft (24) at a first rotational output [see col. 5 lines 28-33], a reductive gear set (3a-3g) operably coupling the driven shaft (24) to an output shaft (4) [see col. 5 lines 29-32], the reductive gear set configured to reduce the first rotational output of the drive shaft (24) to a second rotational output of the output shaft (4), a housing (2, 6) defining a handgrip (7) and an interior cavity configured to house the reductive gear set (3a-3g) [see figure 2], such that only a portion of the output shaft extends to an exterior of the housing, and a bender shoe (12a) coupleable to the output shaft (4) [see figure 2; col. 4 lines 48-49].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al in view of Boon et al (US 2008/0190164). 
In reference to claim 1, Oda et al discloses a portable, handheld, self-contained conduit bender comprising of a motor (1) configured to rotate a driven shaft (24) at a first rotation output [see col. 5 lines 28-33], a reductive gear set (3a-3g) operably coupling the drive shaft (24) to an output shaft (4), the reductive gear set configured to reduce the first rotational output of the driven shaft to a second rotational output of the output shaft (4) [see col. 5 lines 29-32], a handheld housing (2, 6) defining an 
In reference to claim 2, Boon further teaches the arcuate channel of the bender shoe is configured to receive tubing having a diameter of 1-inch [see paragraph 0025].
In reference to claim 3, Boon et al further teaches the arcuate channel (80) of the bender shoe is configured to receive conduits, as seen in figure 4.
In reference to claim 4, Oda et al further discloses the output shaft (4) includes a quick release (bolt; see figure 2) configured to enable ease in interchangeability of one or more bender shoes, during a coupling of the one or more bender shoes to the output shaft [see col. 7 lines 30-31].
In reference to claim 5, Boon et al further teaches the bender shoe is a combination bender shoe [see figure 4] defining a plurality of arcuate channels shaped and sized to receive tubing of different diameters [see paragraph 0029; figure 4].
In reference to claim 6, Oda et al further discloses a bearing wheel (19) configured to guide and support conduit during bending operations [see col. 5 lines 65-67].
In reference to claim 9, Oda et al further discloses the bender is supplied electric power by cord (8) [see col. 5 line 26]. Oda et al discloses the invention substantially as claimed for wherein the motor is battery-powered. 
However, Boon et al teaches of a tubing bender having a motor that is powered by a battery [see paragraph 0023; figure 1] for the purpose of allowing the bender to be operational in environments where electricity is not present. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the electric power supply cord of Oda et al with the batter power supply, as taught by Boon et al, in order to obtain the predictable result of allowing operation of the bender in an environment not having an electric supply.
In reference to claim 10, Oda et al further discloses a sensor configured to sense an angular position of the bender shoe relative to the housing [see col. 6 lines 6-17; it is noted that a sensor inherently must be present in order for the control circuit to stop the motor upon completion of bending]. 
In reference to claim 11, Oda et al further discloses a programmable controller (28) configured to automatically cease operation of the motor (10 upon reaching the desired angular position as determined by the sensor [see col. 6 lines 11-17].
In reference to claim 12, the programmable controller (28) of Oda et al is capable of being wirelessly coupled to a mobile computing device.
In reference to claim 13, Oda et al further discloses a display (30) configured to display a digital readout of an angular position of the bender shoe (12a) [see figure 1; col. 7 lines 13-15].
In reference to claim 14, Oda et al further discloses the display further includes a user interface (27) configured to accept a desired angular position of the bender shoe relative to the housing [see col. 6 lines 6-11].
In reference to claim 15, Oda et al discloses the invention substantially as claimed except for wherein the bender shoe has an arcuate channel. However, Grimm et al teaches of a tube bending 
In reference to claim 16, Oda et al discloses the invention substantially as claimed except for wherein the bender shoe has an arcuate channel. However, Boon et al teaches of a tube bending apparatus comprising of a bender shoe connected to an output shaft and defining an arcuate channel for receiving conduit during a bending operation [see paragraph 0029; figure 4]. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical surface bender shoe of Oda et al to have an arcuate channel, as taught by Boon et al, to allow for a better guiding surface of the tube during the bending operation.
In reference to claim 17, Boon et al further teaches the bender shoe is a combination bender shoe [see figure 4] defining a plurality of arcuate channels shaped and sized to receive tubing of different diameters [see paragraph 0029; figure 4].
In reference to claim 18, Oda et al further discloses the bender is supplied electric power by cord (8) [see col. 5 line 26]. Oda et al discloses the invention substantially as claimed for wherein the motor is battery-powered. 
However, Boon et al teaches of a tubing bender having a motor that is powered by a battery [see paragraph 0023; figure 1] for the purpose of allowing the bender to be operational in environments where electricity is not present. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the electric power supply cord of Oda et al with the batter power supply, as taught by Boon et al, in order to obtain the predictable result of allowing operation of the bender in an environment not having an electric supply.

2.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al and Boon et al as applied to claim 1 above, and further in view of Klinger (US 2017/0274437). 
In reference to claim 8, Oda et al discloses the invention substantially as claimed except for wherein the portable bender tool includes a built-in level. However, Klinger teaches of a portable conduit bender comprising of a built-in level (60; see figure 4) in order to assist the user of identifying when the tool is level [see paragraphs 0035 & 0041]. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit bender of Oda et al to include a built-in level, as taught by Klinger, in order to allow the user to identify a level condition with respect to the bender. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725